944 So.2d 416 (2006)
Osvaldo VALDES, Appellant,
v.
The STATE of Florida, Appellee.
No. 05-2733.
District Court of Appeal of Florida, Third District.
October 25, 2006.
Rehearing and Rehearing Denied January 4, 2007.
Ana M. Davide, Miami, for the appellant.
Charles J. Crist, Jr., Attorney General, and Olga L. Villa, Assistant Attorney General, for appellee.
Before GERSTEN, and FLETCHER, JJ., and SCHWARTZ, Senior Judge.
Rehearing and Rehearing En Banc Denied January 4, 2007.
PER CURIAM.
Affirmed. See Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d *417 674 (1984); Ottesen v. State, 862 So.2d 30 (Fla. 2d DCA 2003).